                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          November 19, 2020
                       UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ANTHONY ORTIZ,                           §
TDCJ #753367,                            §
                                         §
         Plaintiff,                      §
                                         §
vs.                                      §    CIVIL ACTION NO. H-20-3266
                                         §
BRYAN COLLIER, ET AL.,
                                         §
                                         §
         Defendants.
                                         §
                                         §

                            ORDER OF DISMISSAL

      The plaintiff, Anthony Ortiz (TDCJ #753367), is currently incarcerated by the

Texas Department of Criminal Justice at the Pack Unit in Navasota. Ortiz has filed

a civil rights complaint under 42 U.S.C. § 1983 [Doc. # 1], concerning the conditions

of his confinement. He sues TDCJ Executive Director Bryan Collier, Warden

Robert Herrera, and several other officials at the Pack Unit, alleging that he was

potentially exposed to COVID-19 in May 2020, when two officers entered his

cubicle without wearing masks. Ortiz requests leave to proceed in forma pauperis

in this action [Doc. # 2] and he has filed several other motions and documents.

Because Ortiz is not eligible to proceed without prepayment of the filing fee, this

action will be dismissed for the reasons explained briefly below.

      This civil action is governed by the Prison Litigation Reform Act (the

“PLRA”), 28 U.S.C. § 1915A, which was enacted, in part, to prevent prisoners from
abusing the privilege of proceeding in forma pauperis. See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996), abrogated on other grounds by Coleman v.

Tollefson, 135 S. Ct. 1759, 1762-63 (2015).             Under the “three-strikes” rule

established by the PLRA, a prisoner is not allowed to bring a civil action in forma

pauperis in federal court if, while incarcerated, three or more of his civil actions or

appeals have been dismissed as frivolous, malicious, or for failure to state a claim

upon which relief may be granted, unless he is in “imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g); Brown v. Megg, 857 F.3d 287, 290-91 (5th

Cir. 2017).

      Court records confirm that, while incarcerated, Ortiz has filed three previous

actions and appeals that were dismissed as frivolous: (1) Ortiz v. Davis, et al., Civil

No. H-16-3555 (S.D. Tex. Jan. 24, 2019); (2) Ortiz v. University of Texas Medical

Building et al., Civil No. H-18-0051 (S.D. Tex. Feb. 28, 2019); and (3) Ortiz v.

Davis, et al., Appeal No. H-19-20212 (5th Cir. May 22, 2020). Because Ortiz has

three strikes against him for filing frivolous actions in federal court, he is not eligible

to proceed in forma pauperis unless the exception listed in 28 U.S.C. § 1915(g)

applies.

       To fit within the exception found in § 1915(g), a prisoner must demonstrate

that imminent danger of serious physical injury exists at the time he seeks to file his

complaint. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). The threat of
                                            2
imminent danger must be “real and proximate,” and allegations regarding past harms

do not suffice. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); see Abdul-

Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc). In the complaint

that Ortiz filed on September 16, 2020, he alleges that two officers entered his

cubicle “without any PPE on and put [his] life in imminent danger” of COVID-19

on May 11, 2020 [Doc. # 1, at 6]. He alleges that other officials falsified responses

to grievances he filed about the incident [Id.]. Ortiz has submitted several grievances

and other documents, in which he argues that TDCJ places inmates at risk by

manipulating the grievance system [Docs. #10, # 11, # 15, # 16].

       Ortiz does not allege that the officers who entered his cubicle were infected

or that he contracted COVID-19 as a result of the incident that forms the basis of his

complaint, which is remote in time. Ortiz has submitted several requests for leave

to amend his complaint [Docs. # 11, # 12, # 13, # 17], but he has not provided a

proposed amended complaint along with those requests and none of his submissions,

which primarily take issue with the grievance process and express a generalized

concern about potentially contracting COVID-19, demonstrate that he is in

imminent-danger of physical injury or that the exception found in § 1915(g) applies.1


1
       The court notes, moreover, that the conditions of confinement at the Pack Unit
where Ortiz resides and issues related to the prison’s response to COVID-19 are already
being litigated in a class action lawsuit that remains ongoing. See Valentine et al. v. Collier,
Civil No. H-20-1115 (S.D. Tex.).
                                               3
Under these circumstances, Ortiz’s complaint will be dismissed as barred without

prepayment of the filing fee pursuant to § 1915(g).

      Accordingly, the Court ORDERS as follows:

         1. The prisoner civil rights action filed by Anthony Ortiz is DISMISSED

            without prejudice as barred by the three-strikes rule found in 28 U.S.C.

            § 1915(g).

         2. Ortiz may re-file his lawsuit or move to reinstate within 30 days only if

            he pre-pays the full amount of the filing fee for a civil action ($400.00).

         3. All of Ortiz’s pending motions [Docs. # 2, #4, #7, #11, #12, #13, #14,

            #16, #17, and #18] are DENIED.

      The Clerk’s Office will provide a copy of this order to the plaintiff. The

Clerk will also provide a copy of this order to the Manager of the Three Strikes

List for the Southern District of Texas at: Three_Strikes@txs.uscourts.gov.

                                     November 19
      SIGNED at Houston, Texas on _____________________________, 2020.



                                _____________________________________
                                           NANCY F. ATLAS
                                SENIOR UNITED STATES DISTRICT JUDGE
                                              NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE




                                          4
